The plaintiff in error was convicted of keeping a place with the intention and for the purpose of selling intoxicating liquors, and was sentenced to be confined in the penitentiary for one year and to pay a fine of $50 under section 4, c. 26, Session Laws 1913.
This case involves the same issues as the case of Proctor v.State, 15 Okla. Crim. 338, 176 P. 771, decided *Page 400 
this term, and is controlled thereby. For the reasons set out in that opinion, the judgment appealed from is reversed.
DOYLE, P.J., and ARMSTRONG, J., concur.